DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,928,814 to Lange.

a storage chamber (the container holds brake fluid, and as such defines the storage chamber) for storing the brake fluid, the storage chamber has at least one flow channel 30 that establishes fluid communication between the storage chamber and the hydraulic component, the 10storage chamber together with the at least one flow channel defines an inner volume of the container unit; 
at least one displaceable valve unit 20 regulates the flow of brake fluid out from and into the storage chamber through the at least one flow channel, the at least one valve unit comprises a valve member 38 and a valve piston 28 attached to and moves with the valve member, the valve member has an open position in which the brake fluid flows out from and into the storage chamber so long as the container unit is connected to the hydraulic component (i.e. master cylinder) and has a closed position in which the brake fluid is prevented from flowing out from the storage chamber during a time that the container unit is disconnected from the hydraulic component, 15displaced to allowing brake fluid to flow out from and into the storage chamber when the container unit is connected to the hydraulic component (as seen in the left hand portions of figures 2 and 3), 
the at least one flow channel 30 has a circular cross section (as shown in figure 1) with a first diameter formed by a wall section (wall section 40 forms a first diameter, see figure 2), the valve member has a circular cross section with a second diameter (see portion 38) larger than the first diameter such that when the valve member 38 is in the closed position the valve member engages a surface (top portion of 40 is interpreted as a 
the at least one valve unit in the open and closed positions is fully enclosed within the inner space of the container unit; 
the valve piston 28 displaces the valve member 38 between the open and closed positions; 
when in the open position, a lower piston surface of the valve piston 28 at which the valve piston ends is located inside the flow channel and above an outer edge of the flow channel at which the flow channel ends (see left hand side of figure 2 and interaction between piston 28 and protrusion from the master cylinder).  
However, Lange fails to teach that when in the closed position, the lower piston surface remains above the outer edge of the flow channel.  Lange illustrates the lower piston surface as being along the same plane as the outer edge, when in the closed position.  Any slight reduction in the valve piston length, as due to manufacturing tolerances, or improper machine settings, which would not have affected the operation and remain within an acceptable tolerances would have met the limitation of the claim.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that any slight reduction in the valve piston length, that remains within acceptable manufacturing tolerances, would have functioned equally well, and would have thus been recessed from the outer edge and thus above the outer edge when in the closed position.

Re-claim 19, the spring 22 in the open position of the valve member has a higher compression than in the closed position.  When in the open positon, the spring is compressed. 
Re-claim 20, the lower piston surface interacts with the hydraulic component to move the valve piston 28 and displace the valve member 38 into the open position.
Re-claim 21, each of the at least one flow channel has an inner flow opening (see figure 1 and side openings into the container) connecting the at least one flow channel to the storage chamber and an outer flow opening (i.e. lower opening) at the outer edge of the flow channel.
Re-claim 22, the valve member 38, in the closed position, engages the inner flow opening (as at seat 40); the lower piston surface interacts with a protrusion (see figure 2) arranged in a flow port of the hydraulic component,22 the protrusion protrudes into the flow channel following connection of the container unit to the hydraulic component.
Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a container unit comprising at least one flow channel, at least one displaceable valve unit that regulates the at least one flow channel, and a spring that biases the valve member from the open position to the closed position, wherein the spring is connected at a first end to the valve piston and connected at a second end to a bottom wall of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.  The remarks regarding the circular cross section of the flow channel and the valve member have been considered.  However, it is noted that Lange appears to illustrate the valve member and flow channel as being circular, see figures 1 and 4.  In addition, the valve member 38 having the larger circular cross section would engage the flow channel cross section 40, and thus close the flow channel.  As such new claim 17 does not appear to define over the prior art of record.  
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
January 18, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657